
	
		I
		111th CONGRESS
		1st Session
		H. R. 607
		IN THE HOUSE OF REPRESENTATIVES
		
			January 16, 2009
			Mr. Gary G. Miller of
			 California introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To direct the Securities and Exchange Commission to issue
		  guidance on the interpretation of fair value accounting.
	
	
		1.SEC guidance on fair value
			 accounting
			(a)GuidanceNot later than 30 days after the date of
			 enactment of this Act, the Securities and Exchange Commission shall issue
			 guidance on the interpretation of the fair value accounting standards set forth
			 by the Financial Accounting Standards Board, including the Commission’s
			 interpretation and application of Statement Number 157 of such Board. Such
			 guidance shall address the issues and recommendations identified in the
			 Commission’s report submitted to Congress on December 30, 2008, pursuant to
			 Section 133 of the Emergency Economic Stabilization Act of 2008
			(b)Report to
			 Congress of FASB actionNot
			 later than 30 days after the guidance is issued in accordance with subsection
			 (a), the Securities and Exchange Commission shall report to the Committee on
			 Financial Services of the House of Representatives and the Committee on
			 Banking, Housing, and Urban Affairs of the Senate on any actions taken by the
			 Financial Accounting Standards Board relating to the recommendations of the
			 Commission submitted to Congress on December 30, 2008.
			
